Case 8:18-cv-01570-GJH Document 139-25 Filed 06/14/19 Page 1 of 12




             EXHIBIT 1
      Case 8:18-cv-01570-GJH Document 139-25 Filed 06/14/19 Page 2 of 12




                                        MEMORANDUM

                                           June 7, 2019

To:    Members of the Committee on Oversight and Reform

Fr:    Majority Staff

Re:    White House Interference with Oversight Committee Interview of Kris Kobach

        This past Monday, on June 3, 2019, Democratic and Republican Committee staff
conducted a private, previously-undisclosed interview with Kris Kobach, the former Secretary of
State of Kansas, regarding the Trump Administration’s efforts to add a citizenship question to
the 2020 Census.

        The White House interfered directly and aggressively with the Committee’s interview by
instructing Mr. Kobach not to answer any questions about his communications with the President
and White House advisors about the real reasons they added the citizenship question. The White
House sent several letters, including on the day of the interview, vastly expanding its previous
assertions of Executive Privilege to apply to Mr. Kobach—a private citizen who did not work for
the Trump Administration when these communications took place.

       The Trump Administration’s expansion of Executive Privilege to apply to anyone the
President talks to—including those completely outside the government—is a vast departure from
previous precedent and obstructs the Committee’s constitutional responsibility to conduct
oversight of the Census.

        Although Mr. Kobach followed the White House’s orders for much of his interview, he
did provide some new information. For example, he confirmed on the record certain elements of
his conversations with the President and top White House aides. He also disclosed
communications with the Trump campaign far earlier than previously known. However, he
refused to answer questions about whether he had additional meetings with the President and his
top aides other than those that have been previously disclosed. Finally, his description of his call
with Secretary Ross appeared inconsistent with Secretary Ross’ testimony before the Committee
in March.
       Case 8:18-cv-01570-GJH Document 139-25 Filed 06/14/19 Page 3 of 12



I.       THE OVERSIGHT COMMITTEE’S INTERVIEW WITH KRIS KOBACH

        On April 29, 2019, the Committee sent a letter asking Mr. Kobach to participate in a
voluntary transcribed interview regarding his communications with Trump Administration
officials about adding the citizenship question.1 Mr. Kobach agreed to participate. 2

       The Committee sought to interview Mr. Kobach in part to help determine the actual
reasons behind the Trump Administration’s decision to add the citizenship question. Commerce
Secretary Wilbur Ross testified that he added the citizenship question “solely” at the request of
the Department of Justice (DOJ) to help enforce the Voting Rights Act. 3

        However, documents obtained by the Committee reveal that this was not the case.
Instead, the record shows that Secretary Ross began a secret campaign to orchestrate the addition
of the citizenship question just days after assuming his post and several months before any
request from DOJ. Secretary Ross conducted this campaign despite warnings from his own
experts at the Census Bureau that a citizenship question would harm the accuracy of the Census.

        The Committee has obtained documents showing that Secretary Ross discussed adding a
citizenship question with Mr. Kobach several months before DOJ made its request. 4 In fact, Mr.
Kobach has admitted publicly that he proposed this idea to President Trump “shortly after he was
inaugurated” and that the President “absolutely was interested.” 5 Documents and testimony also
show that the discussions between Mr. Kobach and Secretary Ross were orchestrated by Steve
Bannon, who served at the time as President Trump’s Chief Strategist and Senior Counselor. 6


         1
          Letter from Chairman Elijah E. Cummings, Committee on Oversight and Reform, to Kris Kobach (Apr.
29, 2019) (online at https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2019-04-
29.EEC%20to%20Kobach%20re%20TI.pdf).
         2
          Email from Kaylan Phillips, Attorney for Kris Kobach, to Staff, Committee on Oversight and Reform
(May 21, 2019) (“Mr. Kobach is willing to participate in a transcribed interview at a mutually convenient time.”).
         3
           House Committee on Appropriations, Subcommittee on Commerce, Justice, Science, and Related
Agencies, Hearing on FY19 Budget Hearing: Department of Commerce, 115th Cong. (Mar. 20, 2018) (online at
https://republicans-appropriations.house.gov/calendar/eventsingle.aspx?EventID=395131); see also Committee on
Oversight and Reform, Hearing with Commerce Secretary Wilbur L. Ross, Jr.(Mar. 14, 2019) (online at
https://oversight.house.gov/legislation/hearings/commerce-secretary-wilbur-l-ross-jr).
         4
          See, e.g., Email from Kris Kobach to Wendy Teramoto, Chief of Staff, Department of Commerce (July
21, 2017) (online at https://apps.npr.org/documents/document.html?id=4500011-1-18-Cv-02921-Administrative-
Record#document/p776/a428457).
         5
          That Citizenship Question on the 2020 Census? Kobach Says He Pitched It to Trump, Kansas City Star
(Mar. 27, 2018) (online at www.kansascity.com/news/politics-government/article207007581.html).
         6
            Email from Alexander Brooke, Department of Commerce, to Hilary Geary, Department of Commerce
(Apr. 5, 2017) (stating that “Steve Bannon has asked that the Secretary talk to someone about the Census”) (online
at https://assets.documentcloud.org/documents/4616790/April-5-2017-Email-From-Brooke-Alexander.pdf);
Committee on Oversight and Reform, Hearing with Commerce Secretary Wilbur L. Ross, Jr.(Mar. 14, 2019)
(Secretary Ross testified that Mr. Bannon “requested” that Secretary Ross “consider taking a phone call from an
individual called Kris Kobach” and that Mr. Bannon “said that Kobach had a question that he thought should be
asked on the census”) (online at https://oversight.house.gov/legislation/hearings/commerce-secretary-wilbur-l-ross-
jr).




                                                         2
       Case 8:18-cv-01570-GJH Document 139-25 Filed 06/14/19 Page 4 of 12



        For example, Mr. Kobach wrote to Secretary Ross on July 14, 2017, asserting that the
lack of a citizenship question “leads to the problem that aliens who do not actually ‘reside’ in the
United States are still counted for congressional apportionment purposes.” 7

        This rationale had nothing to do with enforcing the Voting Rights Act—the rationale
offered publicly by Secretary Ross. However, Mr. Kobach’s focus on excluding certain
immigrants when apportioning legislative districts was similar to the rationale set forth in a
newly-discovered study by a Republican gerrymandering expert, Thomas Hofeller, the year
before the Presidential election. One of the principle conclusions of this study is that excluding
certain immigrants in legislative districts—rather than counting all persons—“would be
advantageous to Republicans and non-Hispanic whites.” 8

        Although Mr. Hofeller acknowledged that such an approach would be a “leap,” he noted
that the process could not work unless Republicans started collecting citizenship data through the
2020 Census. He wrote: “Without a question on citizenship being included on the 2020
Decennial Census questionnaire, the use of citizen voting age population is functionally
unworkable.” 9

        Although Mr. Kobach reported that he had never met Mr. Hofeller, Mr. Hofeller
reportedly had direct communications with the Trump Transition Team about adding the
citizenship question, and they discussed using the rationale of assisting with the enforcement of
the Voting Rights Act instead of the actual purpose identified in Mr. Hofeller’s study—to help
“Republicans and non-Hispanic whites.” For example, Mr. Hofeller communicated directly with
Mark Neuman, the Trump Transition Team official responsible for census issues. Mr. Neuman
reportedly had a relationship with Mr. Hofeller going back decades, and he also communicated
directly with Secretary Ross about this approach. 10

II.     WHITE HOUSE INTERFERENCE WITH KOBACH INTERVIEW

       On May 21, 2019, after Mr. Kobach agreed to participate in a voluntary interview, the
White House sent a letter informing the Committee that it was instructing Mr. Kobach “not to
discuss the substance of any conversations he had with the President or senior White House
advisers about official government matters, including ‘the addition of a citizenship question to
the 2020 Census.’” 11

        7
           Email from Kris Kobach to Secretary Wilbur L. Ross, Jr., Department of Commerce (July 14, 2017)
(online at https://apps.npr.org/documents/document.html?id=4500011-1-18-Cv-02921-Administrative-
Record#document/p776/a428457).
        8
           Thomas Hofeller, The Use of Citizen Voting Age Population in Redistricting (2015) (online at
https://assets.documentcloud.org/documents/6111284/May-31-2019-Unredacted-Exhibits.pdf).
        9
            Id.
        10
           Deceased G.O.P. Strategist’s Hard Drives Reveal New Details on the Census Citizenship Question, New
York Times (May 30, 2019) (online at www.nytimes.com/2019/05/30/us/census-citizenship-question-hofeller.html).
        11
            Letter from Michael M. Purpura, Deputy Counsel to the President, The White House, to Chairman Elijah
E. Cummings, Committee on Oversight and Reform (May 21, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/MMPLetter05.21.2019.pdf).




                                                         3
       Case 8:18-cv-01570-GJH Document 139-25 Filed 06/14/19 Page 5 of 12



        The White House cited no valid legal authority or constitutional privilege for instructing
Mr. Kobach not to answer the Committee’s questions, but instead offered only a vague claim that
these conversations were “confidential.” 12 This is not a sufficient legal basis to dictate to a
private individual that he may not answer questions from Congress.

        On May 30, 2019, the Committee sent a response letter to the White House strongly
objecting to the White House’s interference in the Committee’s investigation and, in particular,
Mr. Kobach’s interview. The Committee’s letter stated:

         This dangerous new tactic by the White House significantly escalates its already alarming
         efforts to prevent witnesses—now including private citizens who are not employed by the
         White House or within the Trump Administration—from answering questions posed by
         Congress. This is the latest step in the Administration’s unprecedented cover-up
         spanning multiple Executive Branch agencies and offices. 13

         The letter also stated:

         Such a sweeping and baseless extension of the Executive Privilege doctrine not only
         frustrates the Committee’s investigation but, taken to its logical end, would allow the
         White House to conceal its communications with lobbyists, special interest groups, and
         campaign donors. Such extreme secrecy is inconsistent with the carefully limited bounds
         of Executive Privilege recognized by the federal courts. 14

         The letter concluded:

         For all of these reasons, the White House’s instruction to Mr. Kobach is neither valid nor
         legally binding in any way, and we expect Mr. Kobach to answer all of the Committee’s
         questions fully and truthfully during his upcoming interview. The Committee urges the
         White House to stop interfering inappropriately in this investigation. 15

        On June 3, 2019, the morning of the interview, the White House sent another letter to the
Committee arguing that “our direction to Mr. Kobach stands.” The letter claimed that “Mr.
Kobach’s communications with the President or senior White House advisers fall squarely within
the scope of executive privilege.” The letter cited two court opinions in support of its claim, but
neither case addressed the President’s communications with individuals outside the government.


         12
              Id.
         13
            Letter from Chairman Elijah E. Cummings, Committee on Oversight and Reform, to Pat Cipollone,
Counsel to the President, The White House (May 30, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2019-05-30.EEC to Cipollone-WH re
Kobach.pdf).
         14
           Id. (citing In re Sealed Case, 121 F.3d 729 (D.C. Cir. 1997) (holding that “the presidential
communications privilege should be construed as narrowly as is consistent with ensuring that the confidentiality of
the President’s decisionmaking process is adequately protected”)).
         15
              Id.




                                                         4
       Case 8:18-cv-01570-GJH Document 139-25 Filed 06/14/19 Page 6 of 12



The letter cited no authority for the White House to enforce its instruction directly or to take
legal action against Mr. Kobach for answering the Committee’s questions. 16

        Unfortunately, the White House’s demands had their intended effect. During the
interview, Mr. Kobach declined more than 15 times to answer questions about his
communications with the President and other White House officials, citing the directives from
the White House.

        These instructions represent an aggressive new tactic by the White House to stop private
citizens from answering questions posed by Congress. Taken to their logical end, these tactics
could allow the White House to hide communications with lobbyists, special interest groups, and
campaign donors.

III.    NEW INFORMATION PROVIDED BY KOBACH

        Although Mr. Kobach followed the instruction of the White House for much of his
interview with Committee staff, he did describe some elements of his conversations with the
President and his top aides, and his description of his call with Secretary Ross appeared
inconsistent with Secretary Ross’ testimony before the Committee in March.

        A.         Kobach Confirms Direct and Early Involvement of President and Top Aides

        During his transcribed interview with Committee staff, Mr. Kobach confirmed on the
record that he met personally with key White House officials just days after the President’s
inauguration to discuss adding the citizenship question—including Chief of Staff Reince Priebus,
Senior Adviser Steve Bannon, and even President Trump himself.

        According to the interview transcript, Mr. Kobach acknowledged, “I did meet with the
President and this issue was a subject during a meeting with the President.” He also explained
that he “met with Steve Bannon, senior adviser to the President, as well.” He added, “The only
other person that I can recall in those communications was Reince Priebus, Chief of Staff to the
President.” According to Mr. Kobach, the meetings took place in “late January-early February
of 2017.” 17

       Mr. Kobach also disclosed that he discussed adding a citizenship question far earlier than
previously known—during the presidential campaign more than a year before any request from
the Department of Justice. Describing himself as an “informal adviser to the President
throughout the campaign,” Mr. Kobach stated, “I certainly discussed the issue with people during
the campaign.” 18


        16
            Letter from Pat Cipollone, Counsel to the President, The White House, to Chairman Elijah E. Cummings,
Committee on Oversight and Reform (June 3, 2019) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/PACLetter06.03.2019.pdf).
        17
             Committee on Oversight and Reform, Interview of Kris Kobach (June 3, 2019).
        18
             Id.




                                                        5
       Case 8:18-cv-01570-GJH Document 139-25 Filed 06/14/19 Page 7 of 12



        When Mr. Kobach was asked whether he had additional meetings with the President or
his aides other than those that have been publicly disclosed, his attorney stepped in to block him
from answering, citing the direction from the White House and claiming that it was “privileged
information.” He was asked again: “the question, just to be very clear, is whether there were
other meetings later, not the substance of those meetings, but whether there were other meetings
after that first set of meetings.” In response, his attorney stated:

        [H]e may have had other meetings, but he’s not going to reveal whether or not they
        involved the Census question. That’s privileged. The White House has asserted a
        complete privilege over those issues. 19

        B.         Kobach Appears Inconsistent With Secretary Ross’ Testimony

        Documents previously obtained by the Committee show that after Mr. Kobach’s meetings
with President Trump and his aides at the White House, Mr. Kobach personally spoke to
Secretary Ross “at the direction of Steve Bannon” and urged him to add the citizenship
question. 20 Mr. Kobach also sent an email to Secretary Ross on July 14, 2017, proposing a draft
citizenship question and explaining the rationale. He wrote that the lack of a citizenship question
“leads to the problem that aliens who do not actually ‘reside’ in the United States are still
counted for congressional apportionment purposes.” 21

        On March 14, 2019, Commerce Secretary Wilbur Ross testified at a hearing before the
Committee. During that hearing, Secretary Ross admitted that he spoke directly with Mr.
Kobach about adding the citizenship question. However, Secretary Ross downplayed the
significance of his conversation with Mr. Kobach, asserting, “I rejected the question that Kris
Kobach wanted asked.” 22

        Similarly, on December 21, 2018, Secretary Ross sent a letter to then-Ranking Member
Elijah E. Cummings asserting that he had completely rejected not only Mr. Kobach’s proposed
question, but also the reasons behind it. He wrote that his only decision “in response to Mr.
Kobach’s ideas was my complete rejection of his proposed citizenship question configuration
and the purposes motivating his proposed configuration.” 23
        19
             Id.
         20
            Email from Kris Kobach to Wendy Teramoto, Chief of Staff, Department of Commerce (July 21, 2017)
(online at https://apps.npr.org/documents/document.html?id=4500011-1-18-Cv-02921-Administrative-
Record#document/p775/a428456).
         21
            Email from Kris Kobach to Secretary Wilbur L. Ross, Jr., Department of Commerce (July 14, 2017)
(online at https://apps.npr.org/documents/document.html?id=4500011-1-18-Cv-02921-Administrative-
Record#document/p776/a428457).
        22
         Committee on Oversight and Reform, Hearing with Commerce Secretary Wilbur L. Ross, Jr., 116th
Cong. (Mar. 14, 2019) (online at https://oversight.house.gov/legislation/hearings/commerce-secretary-wilbur-l-ross-
jr).
        23
            Letter from Secretary Wilbur L. Ross, Jr., Department of Commerce, to Ranking Member Elijah E.
Cummings, Committee on Oversight and Government Reform (Dec. 21, 2018) (online at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/DOC.122118.%20Response%20to%20EEC%
20re%20Citizenship%20Questions.pdf).




                                                         6
       Case 8:18-cv-01570-GJH Document 139-25 Filed 06/14/19 Page 8 of 12



        However, when Mr. Kobach was asked during his transcribed interview with Committee
staff about Secretary Ross’ reaction to his proposal and his rationale regarding the addition of the
citizenship question, he denied that Secretary Ross rejected them. He told Committee staff:

        If he had said flatly no, I don’t, whatever, you know, I think that’s a bad idea, I probably
        would have remembered that. So I think his—I don’t remember his specific response,
        but I’m pretty sure it wasn’t, you know, absolutely no. 24

        Although the citizenship question that Secretary Ross added to the 2020 Census differed
slightly from the text proposed by Mr. Kobach, the record contains no evidence to corroborate
Secretary Ross’ claim that he “rejected” Mr. Kobach’s proposal to add a citizenship question or
his avowed purpose of addressing the “problem that aliens who do not actually ‘reside’ in the
United States are still counted for congressional apportionment purposes.” 25




        24
             Committee on Oversight and Reform, Interview of Kris Kobach (June 3, 2019).
        25
            Email from Kris Kobach to Secretary Wilbur L. Ross, Jr., Department of Commerce (July 14, 2017)
(online at https://apps.npr.org/documents/document.html?id=4500011-1-18-Cv-02921-Administrative-
Record#document/p775/a428456).




                                                        7
     Case 8:18-cv-01570-GJH Document 139-25 Filed 06/14/19 Page 9 of 12



                                     APPENDIX
                 Excerpts from Transcribed Interview with Kris Kobach


Kobach Discussed Citizenship Question with President and Top Aides After Inauguration

      Q:     Mr. Kobach, are you aware of members of the transition team or members of the
             White House taking any action about the citizenship question around the
             inauguration period?

      A:     Could you repeat that question, please?

      Q:     Sure. Are you aware of any members of the transition team or any members of
             the White House taking action around the citizenship question during the—
             around the inauguration?

      A:     Yes.

      Q:     What actions were those?

      A:     Setting up communication and meetings.

      Q:     Meetings with who?

      A:     As we just discussed, as I mentioned in the article in the Kansas City Star, I did
             meet with the President and this issue was a subject during a meeting with the
             President. And I also—I also met with Steve Bannon, senior adviser to the
             President, as well.

      Q:     Were there any actions that were taken after those meetings?

      Witness Counsel: It wasn’t clear what you said. We couldn’t hear that.

      Q:     Were there any actions that you were aware of that took place after those
             meetings?

      A:     There may have been actions taken by others that I’m not aware of, but all I’m
             aware of is subsequent communications. So I had a phone call after those
             meetings. The only other person that I can recall in those communications was
             Reince Priebus, Chief of Staff to the President.

      …

      Q:     So do you remember more specifically when those meetings occurred that you
             previously discussed?




                                               8
Case 8:18-cv-01570-GJH Document 139-25 Filed 06/14/19 Page 10 of 12



 A:     If you’re talking about post inauguration, it would have been late January-early
        February of 2017.

 Q:     Did you meet with the President and Steve Bannon on the same day, or were
        those separate days?

 A:     I believe it was the same day, but I’m not certain.

 Q:     Was it—do you think it was two meetings or three meetings, or do you have any
        more specific recollection?

 A:     I think it was two meetings, one with Steve Bannon and then—and perhaps—
        and then, again, the timing is unclear to me, but one with Steve Bannon and then
        a subsequent meeting—I think it was subsequent—with the President.
        Mr. Bannon may have been in the room, and Mr. Priebus may have also been in
        the room.

 Q:     Were there meetings about this issue after that set of meetings?

 Witness Counsel: Okay. He’s not going to answer a question about this issue,
       meaning Census question discussion. That’s privileged information.

 Q:     Do you recall—I think the question, just to be very clear, is whether there were
        other meetings later, not the substance of those meetings, but whether there were
        other meetings after that first set of meetings.

 Witness Counsel: Well, he may have had other meetings, but he’s not going to reveal
       whether or not they involved the Census question. That’s privileged. The
       White House has asserted a complete privilege over those issues.

 Q:     I understand. This is [Committee staff] again. Just to be clear, I think he told us
        that that meeting—he had two meetings about the citizenship question: one with
        Mr. Bannon, one with the President and possibly Mr. Bannon and with Reince
        Priebus. So the question is just whether there were others that took place after
        that. That’s the question.

 Witness Counsel: Right. But, look, this is privileged. Asking the question “did you
       have a meeting to discuss with the President the addition of the Census
       question” invades the privilege. He’s not going to discuss meetings with the
       White House about the Census question.

 Q:     So, Mr. Kobach—

 Witness Counsel: He asserted a privilege.




                                          9
     Case 8:18-cv-01570-GJH Document 139-25 Filed 06/14/19 Page 11 of 12



Kobach Discussed Citizenship Question with Trump Campaign Officials

      Q:     During the campaign, President Trump’s—now President Trump’s campaign,
             did you ever discuss adding a citizenship question or restoring a citizenship
             question to the Census with anyone?

      A:     With anyone, including the President?

      Q:     Yes.

      Witness Counsel: Well, to clarify, the question was about the campaign.

      Q:     Yes.

      A:     I’m sure I discussed it with someone. I don’t know whether I—well, I don’t
             recall discussing it with the President during the campaign, but I certainly
             discussed the issue with people during the campaign.

Kobach Appears Inconsistent With Secretary Ross’ Testimony Before the Committee

       Q:    Did Secretary Ross ever express an opinion about the sample question that you
             included in your July 14th email with a slight variation or any comments on any
             of the options in the question? And I’m happy to read the variation that you
             provided again, if that’s helpful.

      A:     That’s okay. I remember it.

      Q:     Okay.

      A:     No, I don’t recall—the answer to your question is I do not recall what Secretary
             Ross said in response.

      Q:     Did he reject the question?

      A:     Well, I don’t recall what he said. I could say this. If he had said flatly no, I
             don’t, whatever, you know, I think that's a bad idea, I probably would have
             remembered that. So I think his—I don’t remember his specific response, but
             I’m pretty sure it wasn’t, you know, absolutely no.

Kobach Refused to Answer Whether He Discussed with White House Officials the Impact
of a Citizenship Question on Political Power

      Q:     The question I had was, Mr. Kobach, whether you ever had any discussions with
             anybody in the Trump administration regarding whether the citizenship
             question, adding a citizenship question to the Census, would impact the political
             power of Democrats or Republicans?



                                              10
Case 8:18-cv-01570-GJH Document 139-25 Filed 06/14/19 Page 12 of 12



 Witness Counsel: Okay. The extent that the answer does not require the
       invasion of the privilege, the witness can answer.

 A:     So I think you need to divide the question up, Department of Commerce, where
        I guess the White House is not asserting its privilege, and then White House,
        where the White House is asserting its privilege, because basically it’s a
        compound question unless you divide it—

 Q:     It’s just a simple yes or no that I’d like on that and then I’m happy to ask further
        follow-ups after that. This is just a general question about whether you've had
        any conversations with anybody in the administration?

 Witness Counsel: We’re done after this.

 A:     What I’m saying is by definition, if you’re encompassing White House, then I
        am, by answering your question yes or no, describing the substance of
        communications with the White House.

 Q:     So I’m sorry. Are you saying you did have a conversation with the White House
        on this topic and you can’t talk about it?

 A:     I’m asking you to—and I’ll defer to my counsel—but I’m asking you to divide
        your question because I can’t—the White House has said I can talk about the
        substance of my communications with the Department of Commerce but not
        with the White House.

 Witness Counsel: Right. If you want to rephrase your question to nonprivileged areas,
       he will answer you.

 Q:     Okay. Excluding the President and the President’s senior White House advisers,
        have you ever had a discussion with anybody in the Trump administration about
        whether adding a Census citizenship question would impact the political power
        of Democrats or Republicans or any other political parties?

 A:     I do not think I have had such a discussion. I don’t recall having such a
        discussion.

 Q:     And excluding your conversation with—

 Witness Counsel: Sorry. That’s the last one.




                                          11
